Citation Nr: 1640291	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-45 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left great toe disability to include hallux rigidus status post incision and drainage with debridement for MRSA infection with bunionectomy. 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for liver disability. 

4.  Entitlement to service connection for low potassium. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 15, 1971 to December 17, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2011, additional evidence in the form of VA treatment records was associated with the claims file.  The Veteran did not submit a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304 (2015) with this additional evidence.  However, this evidence is duplicative of evidence already considered by the RO in this claim and therefore, a waiver is not warranted and referral to the originating agency is not required.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's current left great toe and foot disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.   

2.  Arthritis did not originate in service or until years thereafter, and is not otherwise etiologically related to service.   

3.  The Veteran's liver disability other than hepatitis C did not originate in service or until years thereafter, and is not otherwise etiologically related to service.   

4.  Low potassium is a laboratory finding and is not a disability for VA compensation purposes.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot and left great toe disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for liver disability other than hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  There is no legal basis for entitlement to service connection for low potassium.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the service connection claims.  The RO provided notice letters to the Veteran in April 2009 and October 2009.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In October 2009, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.    

A VA medical opinion and examination were not provided in this appeal.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  As will be discussed in detail below, there is no probative evidence of the claimed in-service injury or event or in-service symptoms or diagnosis.  The service treatment records show no evidence of the claimed disorders.  There is no indication of an association between the claimed disorders and service.  The record in this case is negative for any indication, other than the Veteran's own general assertions, that his claimed disabilities are related to active service.  As such, the Veteran's sole assertion that he wants service connection for the claimed disabilities is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 


2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis and cirrhosis of the liver are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

3.  Service Connection Analysis  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the left foot and great toe disability and the claimed arthritis first manifested many years after service separation and are not related to injury or event in active service.

The Veteran served on active duty from July 15, 1971 to December 17, 1971.  Service treatment records do not show complaints, treatment or diagnosis for a left great toe disability, left hallux valgus, or arthritis.  The July 1971 enlistment exam indicates that examination of the feet was normal except for a finding of pes planus.  Examination of the extremities and spine was normal.  The November 1971 separation examination report indicates that examination of the feet, extremities, and spine was normal.  

There is no competent evidence of record showing a diagnosis of arthritis compensable to 10 percent within one year from service separation.  The first evidence suggestive of arthritis was the October 2007 x-ray examination of the lumbar spine which showed degenerative disease in the lumbar spine.  A November 2007 x-ray exam shows degenerative joint disease of the right shoulder.  A May 2008 x-ray exam shows degenerative changes in the acromioclavicular joint in the left shoulder.  An October 2009 x-ray report shows findings of mild arthritic changes in the left ankle.  The first x-ray evidence of arthritis was over 30 years after service separation.  Thus, presumptive service connection for arthritis pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

The first evidence of symptoms and findings of a left great toe disability was in December 2008, when the Veteran reported having pain in the left great toe.  A December 2008 VA podiatry record indicates that the Veteran had severe left great toe osteoarthritis.  Thus, presumptive service connection for arthritis of the left great toe pursuant to 38 C.F.R. § 3.307(a) is not warranted since the first x-ray evidence of arthritis in the left great toe was over 30 years after service separation.    

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of arthritis or a left great toe disability for over 30 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of arthritis or left great toe complaints, symptoms, or findings for over three decades between the period of active service and manifestation of the arthritis or left great toe disability is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of arthritis or a left great toe disability either during active service or continuously since service separation.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In adjudicating claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In the current appeal, the Veteran does not provide any lay evidence as to symptoms in active service or since active service.  The Veteran only makes general assertions that service connection is warranted for arthritis and the left great toe disability.  The record shows that the Veteran first reported having these disabilities in 2007, when he filed the claim for compensation.  As noted, there is no lay or medical evidence of arthritis or left great toe symptoms until 2007 and 2008, over 30 years after service separation.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent arthritis or left great toe symptoms in service and since service.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that the current arthritis and left great toe disability first manifested many years after service separation and are not related to injury or other event in active service.   

As noted, the first evidence of symptoms and findings of a left great toe disability was in December 2008, when the Veteran reported having pain in the left great toe.  A December 2008 VA podiatry record indicates that the Veteran had severe left great toe osteoarthritis.  A January 2009 VA primary care note indicates that the Veteran reported having left great toe pain for years.  The Veteran was referred to podiatry for surgical repair.  He was seen again approximately a week later for pain in the left great toe joint as well as a small ulceration on the dorsal surface of the first metatarsal phalangeal joint.  It was noted that the pain was chronic and was not getting better and the ulcer was new.  The Veteran underwent a podiatry consultation five days later and surgical intervention was discussed  However, on February 16, 2009, the Veteran sought treatment at the VA emergency room for worsening left great toe pain.  He underwent an incision and drainage of the ulcer on the left hallux.  The assessment was infection of the left hallux.  He underwent incision and drainage of the ulcer on the left hallux two days later.  On February 19, 2009, methicillin resistant staphylococcus aureus (MRSA) was detected by positive culture.  The Veteran was admitted to the VA hospital on February 24, 2009 for treatment of MRSA.  He underwent incision and drainage and debridement of the bone in the 1st metacarpal phalangeal joint which resulted in a Keller like procedure at the joint.  The Veteran also received IV antibiotics.  The Veteran was discharged on March 9, 2009.  The diagnosis was status post wound debridement and Keller procedure and IV antibiotics for abscess of the left foot with localized cellulitis.  

There is no competent medical evidence of record indicating that the claimed left great toe disability or arthritis are related to disease, injury, or other event in service.  The Veteran himself has made general assertions that service connection is warranted for the claimed disabilities.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other orthopedic disorder or disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed in detail above, the weight of the competent and credible evidence establishes that the claimed disabilities first manifested over 30 years after service separation and there is no relationship between the Veteran's current left great toe disability and arthritis and active service.  The Veteran has not submitted or identified any competent evidence to support his assertions.  

The Board finds the weight of the competent and credible evidence shows that the left great toe disability and arthritis did not manifest in service, first manifested many years after active service and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left great toe disability and arthritis, and the claims for service connection are denied.  

Regarding the claimed liver disability, the Board notes that service connection for hepatitic C was denied June 2011.  The Veteran was notified of this decision and he did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103.  The Board will consider service connection for a liver disability other than hepatitic C.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that a liver disability other than hepatitis C first manifested many years after service separation and is not related to injury or event in active service.

Service treatment records do not show complaints, treatment or diagnosis for a liver disability.  The July 1971 enlistment exam report and the November 1971 separation examination report indicates that examination of the abdomen was normal.  

There is no competent evidence of record showing a diagnosis of a chronic liver disease such as cirrhosis compensable to 10 percent within one year from service separation.  A July 2008 MRI of the abdomen revealed a benign hemangioma.  The first evidence cirrhosis was in a July 2009 ultrasound report.  A July 2009 liver biopsy revealed chronic active hepatitis, mild to moderate periportal chronic inflammation, portal fibrosis, and minimal macrovesicular and microvesicular steatosis.  Thus, presumptive service connection for a chronic liver disease such as cirrhosis pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of a liver disease for over 30 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) .  Thus, the lack of any evidence of a liver disability or disease for over three decades between the period of active service and manifestation of the disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of liver disease either during active service or continuously since service separation.  In the current appeal, the Veteran does not provide any lay evidence as to symptoms in active service or since active service.  The Veteran only makes general assertions that service connection is warranted for a liver disability.  The record shows that the Veteran first reported having this disability in 2007, when he filed the claim for compensation.  As noted, there is no lay or medical evidence of liver disease until 2007 and 2008, over 30 years after service separation.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent liver disease symptoms in service and since service.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The Board finds that the weight of the competent and credible evidence establishes that the liver disease first manifested many years after service separation and is not related to injury or other event in active service.   There is no competent medical evidence of record indicating that the claimed liver disease is related to disease, injury, or other event in service.  The Veteran himself has made general assertions that service connection is warranted for the claimed disabilities.  However, the Veteran, as a lay person, is not competent to provide a medical opinion as to the etiology and onset of liver disease.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  The Veteran has not submitted or identified any competent evidence to support his assertions.  

The Board finds the weight of the competent and credible evidence shows that the liver disease other than hepatitic C did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for liver disease other than hepatitic C, and the claim for service connection is denied.  

The Veteran also contends that service connection is warranted for a disability manifested by low potassium.  There is competent evidence showing a finding of low potassium.  See an October 2009 VA primary care note.  The Board notes that a finding of low potassium, in and of itself, is a laboratory value and not a disease or injury for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule). 

The Court has held that Congress has specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As low potassium does not constitute a disability, service connection for low potassium cannot be awarded regardless of whether the Veteran has the claimed findings.  Indeed, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for low potassium, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.












	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left great toe disability to include hallux rigidus status post incision and drainage with debridement for MRSA infection with bunionectomy is denied.  

Service connection for arthritis is denied.  

Service connection for liver disability is denied.  

Service connection for low potassium is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


